DETAILED ACTION
Election/Restrictions
Claims 74-81 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 11/28/2022. Applicant traversed on the basis that Examiner has not cited prior art to establish that special technical features are disclosed in the art. However, Examiner has made the Requirement on the basis that the inventions do not share a special technical feature, not on the basis that the inventions do share a special technical feature, but that special technical feature is disclosed in the art. That is, there are two types of 371 restrictions, the type issued by Examiner, which does not require citation of prior art, and a second type, which does. 
Further Applicant argues the inventions share a technical relationship. Examiner maintains that they do not. The patentably-limiting body of claim 34 does not contain language directed to a printer and thus is directed to a generic image processing technique that can be used in any field. This is indeed technically distinct from an image processing technique that must be used in a thermal printer, as required by claims 74-81. 
The Requirement for Restriction is maintained. 

Claim Objections
Claim 36 is objected to because of the following informalities:  “the image capture location” lacks antecedent basis.  Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 34 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. Specifically, the claim reads so broadly that it is not cleat as to which portion of the specification is refers. That is, Examiner cannot establish specific relationships between the claimed first and second characteristics and all of the claimed relationships and the elements of the specification. Indeed, the disclosure does not specifically provide any express correspondence between the relationships, the characteristics and the elements detailed in the specification. The lack of such express correspondence in combination with the broadness of the claim leads Examiner to assert that one of skill in the art would not have been enabled to make the invention. Clarification is required.
Because claims 35-46 depend from claim 34, they are also rejected on this basis. 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 34-43 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schmitt et al. (7,940,377).

 	Regarding claim 34, Schmitt teaches a method for calibrating an image capture system arranged to capture images from a ribbon of a thermal transfer printer, comprising: 
determining a first characteristic (fig. 1, target pixels) of an image capture system, the first characteristic comprising a spatial distribution of radiation intensity (col. 7, lines 52-67); 
obtaining a second characteristic (fig. 1, background-only pixels) of the image capture system, the second characteristic comprising a modified spatial distribution of radiation intensity (note that the second characteristic is different than the first and thus is “modified”, a second part of the second characteristic having a first relationship with the first characteristic (see fig. 7, note that passive background signal in areas B “have a relationship” with target signal in areas B in that the signals generally coincide), and a first part of the second characteristic (fig. 7, note that passive background signal in area A has a relationship with target signal in area A in that the two diverge) having a second relationship with the first characteristic (see fig. 7), the first part being indicative of a property of the image capture system (note that “a property of the image capture system” could mean anything); 
adjusting the second part of the second characteristic based upon the first characteristic, and the first part of the second characteristic (fig. 1, step 15).
(See 112 rejection. By the same logic, the terms “first characteristic” and “second characteristic” can mean almost anything. Further, to state that characteristics or parts of characteristics “have relationships” with each other is so broad as to be borderline ambiguous. Any one thing can be said to “have a relationship” with any other thing in one way or another. Further, “a modified spatial distribution of radiation intensity” can mean anything because the claim does not recite what has been modified or how the modified value has been obtained). 

 	Regarding claim 35, Schmitt teaches the method according to any claim 34, 
wherein adjusting the second part of the second characteristic based upon the first characteristic (see fig. 7), and 
the first part of the second characteristic comprises: 
obtaining a second part of the first characteristic corresponding to the second part of the second characteristic (note that the first and second parts of the first characteristic are being defined as the target signal in areas A and B, respectively, and the second and first parts off the second characteristic are being defined as the background signals in area B and A, respectively); 
generating an adjustment factor based upon the first part of the second characteristic (col. 9, lines 1-37); 
applying the adjustment factor to the second part of the first characteristic; and generating the second part of the second characteristic based upon the adjusted second part of the first characteristic (see fig. 7). 

Regarding claim 36, Schmitt teaches the method according to claim 34, wherein the image capture system comprises a capture location and an imaging location, wherein radiation intensity at the image capture location is indicative of a property of the imaging location (Note that if the capture location is at the sensor, and the imaging location is at the target, the limitation is met). 

 Regarding claim 37, Schmitt teaches the method according to claim 36, wherein the spatial distribution of radiation intensity and/or the modified spatial distribution of radiation intensity comprises data indicative of a radiation intensity at a plurality of capture regions of the capture location (Note that this could mean any number of things. If each pixel location/each sensing element is considered to be a different image region/capture location, the limitation is met). 

 	Regarding claim 38, Schmitt teaches the method according to claim 37, wherein the radiation intensity at each one of the plurality of capture regions of the capture location is indicative of a property at a corresponding one of a plurality of regions of the imaging location (Note that this could mean any number of things. If each pixel location/each sensing element is considered to be a different image region/capture location, the limitation is met).

 	Regarding claim 39, Schmitt teaches the method according to claim 34, wherein the second characteristic comprises a background spatial distribution of radiation intensity (see claim 34 rejection).

 	Regarding claim 40, Schmitt teaches the method according to claim 34, wherein the first characteristic comprises a spatial distribution of radiation intensity at a first radiation emission intensity (see claim 34 rejection. Note that there is necessarily a first radiation emission intensity).

 	Regarding claim 41, Schmitt teaches the method according to claim 40, wherein the second characteristic comprises a background spatial distribution of radiation intensity at a second radiation emission intensity (see claim 34 rejection. Note that there is necessarily a second radiation emission intensity).

 	Regarding claim 42, Schmitt teaches the method according to claim 40, wherein the first characteristic comprises a spatial distribution of radiation intensity in a first ribbon condition (Note that “a first ribbon condition” has not been defined in any way. Claim 34 refers to a ribbon in its preamble, but the body of the claim does not recite a ribbon, and thus the ribbon does not add patentable weight to the claim. Without a ribbon recited in the body of the claim, “a first ribbon condition” can mean anything).

 	Regarding claim 43, Schmitt teaches the method according to claim 42, wherein the second characteristic comprises a spatial distribution of radiation intensity in a second ribbon condition (see claim 42 rejection).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 44-46 are rejected under 35 U.S.C. 103 as being unpatentable over Schmitt in view of Lass et al. (2016/0082758).

 	Regarding claim 44, Schmitt teaches the method according to claim 34. Schmitt does not teach where the first relationship is indicative of a ribbon not being present at a first region of an imaging location. Lass teaches a detector specifically to detect presence and absence of a print ribbon (Lass, [0020). It would have been obvious to one of ordinary skill in the art to use the detection and background signal scaling method disclosed by Schmitt in detecting the presence or absence of a print ribbon, as disclosed by Lass, because doing so would amount to applying a known technique to a known device in need of improvement to obtain predictable results.

 	Regarding claim 45, Schmitt teaches the method according to claim 34. Schmitt does not teach where the second relationship is indicative of a ribbon not being present at a second region of an imaging location. Lass teaches a detector specifically to detect presence and absence of a print ribbon (Lass, [0020). It would have been obvious to one of ordinary skill in the art to use the detection and background signal scaling method disclosed by Schmitt in detecting the presence or absence of a print ribbon, as disclosed by Lass, because doing so would amount to applying a known technique to a known device in need of improvement to obtain predictable results.

 	Regarding claim 46, Schmitt in view of Lass teaches the method according to claim 34, wherein the method comprises: 
obtaining, by the image capture system, the first characteristic; 
positioning the ribbon at at least one of the regions of the imaging location; obtaining, by the image capture system, the second characteristic; and 
adjusting the second part of the second characteristic (see rejections of claims 44, 45, Note that upon combination, this is how the device would function).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEJANDRO VALENCIA whose telephone number is (571)270-5473. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEJANDRO VALENCIA/Primary Examiner, Art Unit 2853